     
                          Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 1 of 20




                                      IN THE UNITED STATES DISTRICT COURT

                                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


            UNITED STATES OF AMERICA                              : CRIMINAL NO:          20cr214

                              v.                                  : DATE FILED:           7-23-20

            TARO PHARMACEUTICALS U.S.A., INC.                     : VIOLATIONS:
                                                                    15 U.S.C. § 1 (conspiracy to
                                                                  : restrain trade – 2 counts)


                                       DEFERRED PROSECUTION AGREEMENT

                     The United States Department of Justice, Antitrust Division (“United States”) and Taro

            Pharmaceuticals U.S.A., Inc. (“Taro U.S.A.” or the “Company”), a corporation organized and

            existing under the laws of New York, by and through its undersigned representative, pursuant to

            authority granted by its board of directors, enter into this Deferred Prosecution Agreement (the

            “Agreement”), the terms and conditions of which are as follows:

                                    Criminal Information and Acceptance of Responsibility

                     1.       Taro U.S.A. acknowledges and agrees that the United States will file a two-count

            criminal Information in the United States District Court for the Eastern District of Pennsylvania.

            The Information will charge Taro U.S.A. with the following two counts, all in violation of the

            Sherman Antitrust Act, 15 U.S.C. § 1: (1) conspiring with Sandoz Inc., a generic drug company

            with its principal place of business in New Jersey, to suppress and eliminate competition by

            agreeing to allocate customers and rig bids for, and stabilize, maintain, and fix prices of, generic

            drugs sold in the United States, from at least as early as March 2013 and continuing until at least

            December 2015; and (2) conspiring with Company A, a generic drug company with its principal

            place of business in Montgomery County, Pennsylvania, to suppress and eliminate competition
     
                          Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 2 of 20




            by agreeing to allocate customers and rig bids for, and stabilize, maintain, and fix prices of,

            generic drugs sold in the United States, from at least as early as May 2013 and continuing until at

            least December 2015. In so doing, Taro U.S.A.: (a) knowingly waives its right to indictment on

            these charges, as well as all rights to a speedy trial pursuant to the Sixth Amendment to the

            United States Constitution, Title 18, United States Code, Section 3161, and Federal Rule of

            Criminal Procedure 48(b); and (b) knowingly waives for the purposes of this Agreement and for

            the purposes of any charges by the United States arising out of the conduct described in the

            Statement of Facts (attached hereto as Attachment A and incorporated by reference into this

            Agreement) any objection with respect to venue and consents to the filing of the Information, as

            provided under the terms of this Agreement, in the United States District Court for the Eastern

            District of Pennsylvania. The United States agrees to defer prosecution of Taro U.S.A. pursuant

            to the terms and conditions described below.

                     2.       Taro U.S.A. acknowledges that, under United States law, it is responsible for the

            acts of its officers, directors, employees, and agents that give rise to the charges in the

            Information. Taro U.S.A. admits, accepts, and acknowledges that the facts set forth in the

            Statement of Facts are true and accurate. Should the United States pursue the prosecution that is

            deferred by this Agreement, Taro U.S.A. agrees that it will neither contest the admissibility of,

            nor contradict, any of the facts set forth in the Statement of Facts in any such proceeding,

            including any guilty plea or sentencing proceeding. Neither this Agreement nor the criminal

            Information is a final adjudication of the matters addressed in such documents.

                                             Parties to and Scope of the Agreement

                     3.       Taro U.S.A. is organized under the laws of and headquartered in New York. This

            Agreement binds Taro U.S.A. and the United States Department of Justice Antitrust Division. It



                                                               2
     
                           Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 3 of 20




            specifically does not bind any other component of the Department of Justice, other federal

            agencies, or any state, local, or foreign law enforcement or regulatory agencies, or any other

            authorities. This Agreement also creates contingent rights and obligations for Taro U.S.A.’s

            current officers, directors, consultants, and employees as of the date of the signature of this

            Agreement, who will be collectively referred to as “Covered Individuals.” Former officers,

            directors, consultants, and employees as of the date of the signature of this Agreement; Ara

            Aprahamian, who has been separately charged; and the individual(s) listed in Attachment B filed

            under seal and incorporated by reference into this Agreement, are not Covered Individuals, and

            therefore do not have any contingent rights or obligations under this Agreement. The contingent

            rights and obligations for Covered Individuals are limited expressly as described below.

                                                    Length of the Agreement

                      4.       This Agreement is effective for a period beginning on the date on which the

            Information is filed and ending three (3) years from that date (the “Term”), except for the

            Cooperation Obligations set forth in Paragraphs 6–7 below. Taro U.S.A. agrees that in the event

            that the United States determines, in its sole discretion, that Taro U.S.A. has violated any

            provision of this Agreement, an extension or extensions of the term of the Agreement may be

            imposed by the United States, in its sole discretion, for up to a total additional time period of one

            year, without prejudice to the United States’ right to proceed as provided in Paragraphs 17–21

            below. Any extension of the Agreement extends all terms of this Agreement for an equivalent

            period.

                                                     Relevant Considerations

                      5.       The United States enters into this Agreement based on the individual facts and

            circumstances of this case. Among the facts considered were the following: (a) a conviction



                                                               3
     
                          Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 4 of 20




            (including a guilty plea) would likely result in Taro U.S.A.’s mandatory exclusion from all

            federal health care programs under 42 U.S.C. § 1320a-7 for a period of at least five years, which

            would result in substantial consequences to the Company’s employees and customers outside the

            federal health care programs; (b) Taro U.S.A. has agreed to cooperate in the United States’

            ongoing investigation into and prosecution of criminal antitrust violations among generic drug

            manufacturers and certain current and former employees of those manufacturers; (c) Taro

            U.S.A.’s commitment to cooperate will remain ongoing; and (d) this Agreement can ensure that

            integrity has been restored to Taro U.S.A.’s operations and preserve its financial viability while

            preserving the United States’ ability to prosecute it should material breaches occur.

                                                     Cooperation Obligations

                     6.       Until the date upon which all investigations and prosecutions, whether of former

            employees of the Company or other individuals or entities, arising out of the conduct described

            in this Agreement are concluded, whether or not they are concluded within the three-year period

            specified in Paragraph 4, Taro U.S.A. shall cooperate fully and truthfully with the United States

            in the current federal criminal investigation of violations of federal antitrust and related criminal

            laws involving the production and sale of generic drugs in the United States, and any criminal

            litigation or other criminal proceedings currently pending, arising out of, or resulting from such

            investigation to which the United States is a party (collectively “Federal Criminal Proceeding”).

            The Federal Criminal Proceeding includes, but is not limited to, a criminal investigation,

            prosecution, litigation, or other proceeding regarding obstruction of, the making of a false

            statement or declaration in, the commission of perjury or subornation of perjury in, the

            commission of contempt in, or conspiracy to commit such offenses in the current federal

            criminal investigation of violations of federal antitrust and related criminal laws involving the



                                                               4
     
                          Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 5 of 20




            production and sale of generic drugs in the United States. The full, truthful, and continuing

            cooperation of Taro U.S.A. will include, but not be limited to:

                              (a)    producing to the United States all documents (including relevant custodial

                     information), information, data, and other materials, wherever located, not protected

                     under the attorney-client privilege or the work-product doctrine, and with translations

                     into English, in the possession, custody, or control of Taro U.S.A., that are requested by

                     the United States in connection with the Federal Criminal Proceeding; and

                              (b)    using its best efforts to secure the full, truthful, and continuing cooperation

                     of the Covered Individuals as may be requested by the United States. Such efforts will

                     include, but not be limited to, making these persons available in the United States and at

                     other mutually agreed-upon locations at Taro U.S.A.’s expense for interviews and the

                     provision of testimony in grand jury, trial, and other judicial proceedings in connection

                     with the Federal Criminal Proceeding.

                     7.       The full, truthful, and continuing cooperation of Covered Individuals will be

            subject to the procedures and protections of this Paragraph, and will include, but not be limited

            to:

                              (a)    producing in the United States and at other mutually agreed-upon

                     locations, not at the expense of the United States, all documents, including claimed

                     personal documents, and other materials, wherever located, not protected under the

                     attorney-client privilege or the work-product doctrine, and with translations into English,

                     that are requested by attorneys and agents of the United States in connection with the

                     Federal Criminal Proceeding;




                                                                5
     
                       Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 6 of 20




                             (b)     being available for interviews in the United States and at other mutually

                     agreed-upon locations, not at the expense of the United States, upon the request of

                     attorneys and agents of the United States in connection with the Federal Criminal

                     Proceeding;

                             (c)     responding fully and truthfully to all inquiries of the United States in

                     connection with any Federal Criminal Proceeding, without falsely implicating any person

                     or intentionally withholding any information, subject to the penalties of making a false

                     statement or declaration (18 U.S.C. §§ 1001, 1623), obstruction of justice (18 U.S.C. §

                     1503 et seq.), or conspiracy to commit such offenses;

                             (d)     otherwise voluntarily providing to the United States any material or

                     information not requested in (a)–(c) of this Paragraph and not protected under the

                     attorney-client privilege or work-product doctrine that he or she may have that is related

                     to the Federal Criminal Proceeding;

                             (e)     when called upon to do so by the United States in connection with the

                     Federal Criminal Proceeding, participating in affirmative investigative techniques,

                     including but not limited to making telephone calls, recording conversations, and

                     introducing law enforcement officials to other individuals, with all such activity being

                     conducted only at the express direction and under the supervision of attorneys and agents

                     of the United States;

                             (f)     when called upon to do so by the United States in connection with the

                     Federal Criminal Proceeding, testifying in grand jury, trial, and other judicial proceedings

                     in the United States fully, truthfully, and under oath, subject to the penalties of perjury

                     (18 U.S.C. § 1621), making a false statement or declaration in grand jury or court



                                                               6
     
                          Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 7 of 20




                     proceedings (18 U.S.C. § 1623), contempt (18 U.S.C. §§ 401–402), and obstruction of

                     justice (18 U.S.C. § 1503 et seq.); and

                              (g)    agreeing that, if the agreement not to prosecute him or her pursuant to this

                     Agreement is void, the statute of limitations period for any offense will be tolled for the

                     period between the date of signature of this Agreement and six months after the date that

                     the United States gave notice of its intent to void its obligations to that person under this

                     Agreement.

            Nothing in this Paragraph creates any obligations by or for any person who is not a Covered

            Individual.

                     8.       In addition to the obligations described above, during the Term of the Agreement,

            should Taro U.S.A. learn of credible evidence or allegations of criminal violations of United

            States law affecting the competitive process by Taro U.S.A., or by any present or former officers,

            directors, employees, or agents, Taro U.S.A. shall promptly report such evidence or allegations

            to the United States. Any information that Taro U.S.A. thus discloses to the United States will

            likely include proprietary, financial, confidential, and competitive business information. Public

            disclosure of the information and reports could discourage cooperation, impede pending or

            potential government investigations, and thus undermine the United States’ objectives in

            obtaining such reports. For these reasons, among others, the information and reports and the

            contents thereof are intended to remain and shall remain nonpublic, except as otherwise agreed

            to by the parties in writing, or except to the extent that the United States determines in its sole

            discretion that disclosure would be in furtherance of its discharge of its duties and

            responsibilities or is otherwise required by law.




                                                                7
     
                          Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 8 of 20




                                                     Penalty and Restitution

                     9.       The United States and Taro U.S.A. agree that Taro U.S.A. will pay a monetary

            penalty in the amount of $205,653,218, plus interest beginning August 24, 2020, and computed

            daily at a rate equal to the weekly average 1-year constant maturity Treasury yield, as published

            by the Board of Governors of the Federal Reserve System, for the calendar week preceding

            August 24, 2020, to the United States Treasury. Taro U.S.A. agrees to pay the penalty in the

            following installments: $102,826,609 by August 24, 2020, and an additional $102,826,609 plus

            interest by August 24, 2021. Taro U.S.A. may prepay the monetary penalty in full or in part at

            any time and in one or more installments. There shall be no prepayment fees charged nor any

            discounts granted for prepayment. All payments made by Taro U.S.A. shall be applied first to

            interest accrued through the date of payment, and any excess shall be applied to the outstanding

            principal balance of the monetary penalty, with such excess portion of the payments allocated to

            principal being applied to the scheduled installments described in the second sentence of this

            paragraph. Interest shall be calculated hereunder using the rate set forth above on a simple, non-

            compounding basis. Taro U.S.A. and the United States agree that this penalty is appropriate

            given the facts and circumstances of this case, including the Relevant Considerations described

            in Paragraph 5.

                     10.      The penalty set forth in Paragraph 9 is final and shall not be refunded.

            Furthermore, nothing in this Agreement shall be deemed an agreement by the United States that

            $205,653,218 is the maximum penalty that may be imposed in any future prosecution in the

            event of a breach of this Agreement, and the United States is not precluded from arguing in any

            future prosecution that the Court should impose a higher fine, although the United States agrees

            that under those circumstances, it will recommend to the Court that any amount paid under this



                                                                8
     
                       Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 9 of 20




            Agreement should be offset against any fine the Court imposes as part of a future judgment.

            Taro U.S.A. acknowledges that no tax deduction may be sought, and agrees that no tax deduction

            will be sought, in the United States or elsewhere in connection with the payment of any part of

            this penalty. In the event that the United States, pursuant to Paragraphs 17 and 18, determines

            that Taro U.S.A. has breached the Agreement and the Company fails to effect a cure (as provided

            in Paragraph 18, if applicable), the entire amount of the monetary penalty, less amounts already

            paid (if any), shall be due and owing within ten (10) business days after receipt by Taro U.S.A.

            from the United States of written notice of breach. If Taro U.S.A. fails to either cure or pay the

            balance due within ten (10) business days of receipt of the written notice of breach, Taro U.S.A.

            will consent to entry of a civil judgement for the full balance due plus all reasonable costs

            incurred in the civil action, including attorney’s fees and expenses; will provide the United States

            with its most recent audited financial statement; and will not oppose any collection action

            undertaken by the United States to satisfy the civil judgement.

                     11.     In light of the availability of civil causes of action, and civil cases already filed

            against Taro U.S.A., including the multidistrict litigation In Re: Generic Pharmaceuticals

            Pricing Antitrust Litigation, Case No. 2:16-md-2724, consolidated in the United States District

            Court for the Eastern District of Pennsylvania, this Agreement does not include any provision for

            restitution.

                                               Conditional Release from Liability

                     12.     In return for the full and truthful cooperation of Taro U.S.A., and compliance with

            the other terms and conditions of this Agreement:

                             (a)     The United States agrees that, except as provided by this Agreement, it

                     will not bring criminal charges against Taro U.S.A. for any act or offense committed



                                                                9
     
                      Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 10 of 20




                     before the date of signature of this Agreement, in furtherance of an antitrust conspiracy

                     involving the production or sale of generic drugs in the United States.

                             (b)     The United States further agrees that, except as provided by this

                     Agreement, it will not bring criminal charges against any Covered Individual for any act

                     or offense committed before the date of signature of this Agreement, in furtherance of an

                     antitrust conspiracy involving the production or sale of generic drugs in the United States,

                     provided that at the time of the conduct, the Covered Individual was (i) employed by

                     Taro U.S.A. or providing services on its behalf, (ii) acting within the scope of his or her

                     responsibilities at or for Taro U.S.A., and (iii) the actions were at least in part in Taro

                     U.S.A.’s interests.

                             (c)     Failure by any person or the Company to comply fully with his or her

                     Cooperation Obligations pursuant to Paragraphs 6–8 will void the United States’

                     agreement in Paragraphs 12(a) and (b), and any such person or the Company may be

                     prosecuted criminally for any federal crime of which the United States has knowledge.

                             (d)     The United States’ agreement in Paragraphs 12(a) and (b) does not apply

                     to subornation of perjury (18 U.S.C. § 1622), false statements (18 U.S.C. § 1001),

                     obstruction of justice (18 U.S.C. § 1503 et seq.), contempt (18 U.S.C. §§ 401–402), or

                     conspiracy to commit such offenses. Its agreement in Paragraphs 12(a) and (b) also does

                     not apply to civil matters of any kind, any civil or criminal violation of the federal tax or

                     securities laws or conspiracy to commit such offenses, or any crimes of violence.

                                              Related Administrative Proceedings

                     13.     Taro U.S.A. understands that it may be subject to suspension or debarment action

            by state or federal agencies other than the United States Department of Justice, Antitrust



                                                               10
     
                      Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 11 of 20




            Division based upon this Agreement, and that this Agreement in no way controls what action, if

            any, other agencies may take. However, the United States agrees that, if requested, it will advise

            the appropriate officials of any governmental agency considering such action of the fact, manner,

            and extent of the cooperation of Taro U.S.A. as a matter for that agency to consider before

            determining what action, if any, to take.

                                                 Corporate Compliance Program

                     14.     Taro U.S.A. represents that it has implemented and will continue to implement a

            compliance program designed to prevent and detect criminal antitrust violations throughout its

            operations, including those of its subsidiaries. Implementation of these policies and procedures

            shall not be construed in any future enforcement proceeding as providing immunity or amnesty

            for any crimes not disclosed to the Antitrust Division as of the date of this Agreement for which

            Taro U.S.A. would otherwise be responsible.

                                                       Deferred Prosecution

                     15.     In consideration of: (a) the future cooperation of Taro U.S.A. described in

            Paragraphs 6–8; and (b) Taro U.S.A.’s payment of a monetary penalty pursuant to Paragraphs 9–

            10, the United States agrees that any prosecution of Taro U.S.A. for the conduct set forth in the

            attached Statement of Facts be and hereby is deferred for the Term of this Agreement.

                     16.     The United States further agrees that if Taro U.S.A. fully complies with all

            obligations under this Agreement, the United States will not continue the criminal prosecution of

            Taro U.S.A. described in Paragraph 1 and, at the conclusion of the Term, this Agreement shall

            expire, except for the Cooperation Obligations provided in Paragraphs 6–7. Within thirty (30)

            days of the Agreement’s expiration, the United States shall seek dismissal with prejudice of the

            criminal Information described in Paragraph 1.



                                                               11
     
                      Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 12 of 20




                                                             Breach
                     17.     If, during the Term of this Agreement, the United States determines, in its sole

            discretion, that Taro U.S.A. (a) committed any felony under United States federal law

            subsequent to the signing of this Agreement, (b) at any time provided to the United States in

            connection with this Agreement deliberately false, incomplete, or misleading information,

            including in connection with its disclosure of information about individual culpability, (c) fails to

            cooperate as set forth in Paragraphs 6–8 of this Agreement, or (d) otherwise breached the

            Agreement, Taro U.S.A. shall thereafter be subject to prosecution for any federal criminal

            violation related to the production and sale of generic drugs in the United States of which the

            United States has knowledge, including the charges in the Information described in Paragraph 1,

            which may be pursued by the United States in the United States District Court for the Eastern

            District of Pennsylvania or any other appropriate venue. Any such prosecution may be premised

            on information provided by Taro U.S.A., or its current or former officers, directors, employees,

            or agents. Any such prosecution that is not time barred by the applicable statute of limitations on

            the date of the signing of this Agreement may be commenced against Taro U.S.A.

            notwithstanding the expiration of the statute of limitations between the signing of this Agreement

            and the expiration of the Term plus one year. Thus, by signing this Agreement, Taro U.S.A.

            agrees that the statute of limitations with respect to any such prosecution that is not time barred

            on the date of the signing of this Agreement shall be tolled for the Term plus one year.

                     18.     In the event that the United States determines that Taro U.S.A. has breached this

            Agreement, the United States agrees to provide Taro U.S.A. with written notice of such breach

            prior to instituting any prosecution resulting from such breach. Taro U.S.A. shall, within thirty

            (30) days of receipt of such notice, have the opportunity to respond to the United States in

            writing to explain the nature and circumstances of such breach, as well as the actions Taro

                                                              12
     
                      Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 13 of 20




            U.S.A. has taken to address and remediate the situation, which explanation the United States

            shall consider in determining whether to institute a prosecution.

                     19.     In the event that the United States determines that Taro U.S.A. has breached this

            Agreement: (a) all statements made by or on behalf of Taro U.S.A. to the United States or to the

            Court, including the attached Statement of Facts, and any testimony given by Taro U.S.A. before

            a grand jury, a court, or any tribunal, or at any legislative hearings, whether prior or subsequent

            to this Agreement, and any leads derived from such statements or testimony, shall be admissible

            in evidence in any and all criminal proceedings brought by the United States against Taro

            U.S.A.; and (b) Taro U.S.A. shall not assert any claim under the United States Constitution, Rule

            11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of Evidence, or

            any other federal law or rule that statements made by or on behalf of Taro U.S.A. prior or

            subsequent to this Agreement, or any leads derived therefrom, should be suppressed. The

            decision whether the conduct or statements of any Covered Individual, or any person acting on

            behalf of, or at the direction of, Taro U.S.A. will be imputed to Taro U.S.A. for the purpose of

            determining whether Taro U.S.A. has breached any provision of this Agreement shall be in the

            sole discretion of the United States.

                     20.     Taro U.S.A. acknowledges that the United States has made no representations,

            assurances, or promises concerning what sentence may be imposed by the Court if Taro U.S.A.

            breaches this Agreement and this matter proceeds to judgment. Taro U.S.A. further

            acknowledges that any such sentence is solely within the discretion of the Court and that nothing

            in this Agreement binds or restricts the Court in the exercise of such discretion.

                     21.     On the date that the period of deferred prosecution specified in this Agreement

            expires or on the first business day thereafter, Taro U.S.A., by the Chief Executive Officer of the



                                                             13
     
                      Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 14 of 20




            Company and the Chief Financial Officer of the Company, will certify to the United States that

            Taro U.S.A. has met its disclosure obligations pursuant to Paragraph 8 of this Agreement. Each

            certification will be deemed a material statement and representation by Taro U.S.A. to the

            executive branch of the United States for purposes of 18 U.S.C. §§ 1001 and 1519, and it will be

            deemed to have been made in the judicial district in which this Agreement is filed.

                                                 Sale or Merger of Taro U.S.A.

                     22.     Except as may otherwise be agreed by the parties in connection with a particular

            transaction, Taro U.S.A. agrees that in the event that, during the Term, it undertakes any change

            in corporate form, including if it sells, merges, or transfers business operations that are material

            to its consolidated operations, or to the operations of its parent, subsidiaries, or affiliates

            involved in the conduct described in the attached Statement of Facts, as they exist as of the date

            of this Agreement, whether such sale is structured as a sale, asset sale, merger, transfer, or other

            change in corporate form, it shall include in any contract for sale, merger, transfer, or other

            change in corporate form a provision binding the purchaser, or any successor in interest thereto,

            to the obligations described in this Agreement. The purchaser or successor in interest must also

            agree in writing that the United States’ ability to enforce all provisions of this Agreement,

            including to determine that it has been breached, is applicable in full force to that entity. Taro

            U.S.A. agrees that the failure to include these provisions in the transaction will make any such

            transaction null and void. Taro U.S.A. shall provide notice to the United States at least thirty

            (30) days prior to undertaking any such sale, merger, transfer, or other change in corporate form.

            The United States shall notify Taro U.S.A. prior to such transaction (or series of transactions) if

            it determines that the transaction(s) will have the effect of circumventing or frustrating the

            enforcement purposes of this Agreement. If, at any time during the Term, Taro U.S.A. engages



                                                               14
     
                      Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 15 of 20




            in a transaction(s) that has the effect of circumventing or frustrating the purposes of this

            Agreement, the United States may deem it a breach of this Agreement pursuant to Paragraphs

            17–21 of this Agreement. Nothing herein shall restrict Taro U.S.A. from indemnifying (or

            otherwise holding harmless) the purchaser or successor in interest for penalties or other costs

            arising from any conduct that may have occurred prior to the date of the transaction, so long as

            such indemnification does not have the effect of circumventing or frustrating the purposes of this

            Agreement, as determined by the United States.

                                                Public Statements by Taro U.S.A.

                     23.     Taro U.S.A. expressly agrees that it shall not, through present or future attorneys,

            officers, directors, employees, agents, or any other person authorized to speak for Taro U.S.A.,

            its parent, affiliates, or subsidiaries, make any public statement, in litigation or otherwise,

            contradicting the acceptance of responsibility by Taro U.S.A. set forth above or any of the facts

            set forth in the Statement of Facts. Any such contradictory statement shall, subject to cure rights

            of Taro U.S.A. described below, constitute a breach of this Agreement and Taro U.S.A.

            thereafter shall be subject to prosecution as set forth in this Agreement. The decision whether

            any public statement by any such person contradicting a fact contained in the Statement of Facts

            will be imputed to Taro U.S.A. for the purpose of determining whether it has breached this

            Agreement shall be at the sole discretion of the United States. If the United States determines

            that a public statement by any such person contradicts in whole or in part any fact(s) set forth in

            the Statement of Facts, the United States shall so notify Taro U.S.A., and Taro U.S.A. may avoid

            a breach of this Agreement by publicly repudiating such statement(s) within five (5) business

            days after notification. Taro U.S.A. shall be permitted to raise defenses and to assert affirmative

            claims in other proceedings relating to the matters set forth in the Statement of Facts provided



                                                              15
     
                      Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 16 of 20




            that such defenses and claims do not contradict, in whole or in part, any fact(s) set forth in the

            Statement of Facts. This Paragraph does not apply to any statement made by any present or

            former officer, director, employee, or agent of Taro U.S.A. in the course of any criminal,

            regulatory, or civil case initiated against such individual, unless such individual is speaking on

            behalf of Taro U.S.A.

                     24.     Taro U.S.A. agrees that if it, its parent, or any of its subsidiaries or affiliates

            issues a press release or holds any press conference in connection with this Agreement, Taro

            U.S.A. shall first consult the United States to determine (a) whether the text of the release or

            proposed statements at the press conference are true and accurate with respect to matters between

            the United States and Taro U.S.A.; and (b) whether the United States has no objection to the

            release. Statements at any press conference concerning this matter shall be consistent with such

            a press release.

                                                              Notice

                     25.     Any notice to the United States under this Agreement shall be given by personal,

            overnight delivery by a recognized delivery service, or registered or certified mail, addressed to

            Kristina Srica, 450 5th Street NW, Suite 11300, Washington, DC 20530. Any notice to Taro

            U.S.A. under this Agreement shall be given by personal, overnight delivery by a recognized

            delivery service, or registered or certified mail, addressed to the General Counsel of Taro

            Pharmaceuticals U.S.A., Inc., with a copy to its attorney, Jeffrey Green, Sidley Austin LLP, 1501

            K Street N.W., Washington, DC 20005. Notice shall be effective upon actual receipt by the

            United States or Taro U.S.A.




                                                                16
     
                      Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 17 of 20




                                                      Complete Agreement

                     26.     This Agreement and its attachments set forth all the terms of this Deferred

            Prosecution Agreement between Taro U.S.A. and the United States. No amendments,

            modifications or additions to this Agreement shall be valid unless they are in writing and signed

            by the United States, the attorneys for Taro U.S.A., and a duly authorized representative of Taro

            U.S.A.




                                                             17
     
                      Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 18 of 20




            DATED: ____


                                                                  Respectfully submitted,




            BY: ________________________________                  BY: ____________________________
                Uday Baldota                                          Kristina Srica
                Chief Executive Officer                               Attorney
                Taro Pharmaceuticals U.S.A., Inc.                     U.S. Department of Justice
                                                                      Antitrust Division
                                                                      450 5th Street, NW
                                                                      Washington, DC 20530
                                                                      (202) 598-6505




            BY: ________________________________              BY: ____________________________
                Jeffrey Green                                     William M. McSwain
                Sidley Austin LLP                                 United States Attorney
                Counsel for Taro Pharmaceuticals U.S.A., Inc.     Eastern District of Pennsylvania




                                                             18
     
                      Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 19 of 20




                                              Attachment A: Statement of Facts

                     From in or about March 2013 and continuing until in or about December 2015 (“the

            relevant period”), Taro Pharmaceuticals U.S.A., Inc. (“Taro U.S.A.”), a corporation organized

            and existing under the laws of New York with its principal place of business in Hawthorne, New

            York, was engaged in the manufacturing, marketing, and sale of generic drugs.

                     During the relevant period, Taro U.S.A., through certain of its officers and employees,

            including Ara Aprahamian, Taro U.S.A.’s Vice President of Rx Marketing, and beginning in

            April 2014, Taro U.S.A.’s Vice President of Sales and Marketing, conspired with other

            individuals and entities engaged in the manufacture and sale of generic drugs to suppress and

            eliminate competition by agreeing to allocate customers and rig bids for, and/or stabilize,

            maintain, and fix prices of certain generic drugs sold in the United States in violation of the

            Sherman Antitrust Act, 15 U.S.C. § 1. Taro U.S.A.’s sales of generic drugs affected by these

            conspiracies totaled at least $524,625,555. Specifically:

                     From in or about March 2013 and continuing until in or about December 2015, Taro

            U.S.A. conspired to suppress and eliminate competition by agreeing to allocate customers and rig

            bids for, and stabilize, maintain, and fix prices of, certain generic drugs in the United States,

            including clobetasol (cream, emollient cream, gel, ointment, and solution), desonide ointment,

            and nystatin triamcinolone cream, with Sandoz Inc. (“Sandoz”), a generic drug company with its

            principal place of business in New Jersey; Armando Kellum, Sandoz’s Senior Director of Pricing

            and Contracts, and beginning in November 2013, Sandoz’s Vice President of Contracting and

            Business Analytics; and other individuals. Between in or about March 2013 and December

            2015, the generic drugs sold by Taro U.S.A. and Sandoz that were affected by this conspiracy, as

            well as payments for the affected generic drugs, traveled in interstate trade and commerce. The



                                                             19
     
                      Case 2:20-cr-00214-RBS Document 2 Filed 07/23/20 Page 20 of 20




            business activities of Taro U.S.A. and its co-conspirators in connection with the manufacture and

            sale of generic drugs affected by this conspiracy were within the flow of, and substantially

            affected, interstate trade and commerce. Generic drugs affected by the activities of Taro U.S.A.

            and its co-conspirators were sold to customers located in various states in the United States,

            including within the Eastern District of Pennsylvania.

                     From in or about May 2013 and continuing until in or about December 2015, Taro U.S.A.

            conspired to suppress and eliminate competition by agreeing to allocate customers and rig bids

            for, and stabilize, maintain, and fix prices of, certain generic drugs in the United States, including

            etodolac immediate release and extended release and carbamazepine tablets and chews, with

            Company A, a generic drug company with its principal place of business in Montgomery

            County, Pennsylvania, within the Eastern District of Pennsylvania, and other individuals.

            Between in or about May 2013 and December 2015, the generic drugs affected by this

            conspiracy sold by Taro U.S.A. and Company A, as well as payments for the affected generic

            drugs, traveled in interstate trade and commerce. The business activities of Taro U.S.A. and its

            co-conspirators in connection with the manufacture and sale of the generic drugs affected by this

            conspiracy were within the flow of, and substantially affected, interstate trade and commerce.

            The generic drugs affected by the activities of Taro U.S.A. and its co-conspirators were sold to

            customers in various states in the United States, including within the Eastern District of

            Pennsylvania.




                                                             20
